Citation Nr: 0731429	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder other than post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from February 1985 to February 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In a March 1998 decision the Board denied service connection 
for panic attacks.


FINDINGS OF FACT

1.  Service connection for a panic attacks was denied by the 
Board decision of March 1998.  

2.  The evidence submitted since the Board's March 1998 
decision is cumulative. 

3.  The veteran was not in combat.

4.  The veteran does not have PTSD based upon an in-service 
stressor.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision, which denied service 
connection for panic attacks is final.  38 U.S.C.A. § 7104(b) 
(West 2002).

2.  The evidence received since the March 1998 Board 
decision, which denied service connection for panic attacks, 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (200), provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  To be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim.  In a VCAA letter of August 
2002 the appellant was provided adequate notice as to the 
evidence needed to substantiate his claims.  He was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard 
to notice as to disability ratings and effective date 
assignment, notice was not provided until a letter of March 
2007.  However, the lack of timeliness is not prejudicial to 
the appellant because his claim is denied, and, therefore, 
the issues of rating and effective date do not arise.  The 
Board finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, private 
treatment records, and VA outpatient treatment records have 
been obtained.  The veteran was afforded a Video conference 
hearing and he did not appear.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).






Legal Criteria and Analysis

New and Material

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran filed his claim in May 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

The Board, in a decision dated in May 1998, denied the 
appellant's claim of entitlement to service connection for a 
panic attacks on the basis that there was no evidence of a 
nexus to service.  The Board specifically noted that the 
veteran had failed to provide a competent opinion showing a 
nexus between any current psychiatric condition and service.  

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records, VA 
outpatient treatment records of April and May 1995 showing 
complaints of anxiety and nervousness around people; private 
medical treatment records dated between 1993 and 1997 showing 
diagnoses of anxiety, agoraphobia and panic attacks; and, 
statements from the veteran stating he suffered form panic 
attacks while in service.  The service records were silent as 
to a psychiatric disorder.  

Evidence added to the record since May 1998 includes private 
medical treatment records showing treatment for PTSD, major 
depressive disorder, agoraphobia and panic disorder; VA 
outpatient treatment records showing treatment for panic 
disorder, and anxiety and additional statements form the 
appellant stating he suffered from panic attacks while in 
service.  

The May 1998 Board decision was final based upon the evidence 
then of record.  A previously denied claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  
The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence that the veteran had a psychiatric disorder, 
including panic attacks, anxiety and agoraphobia, but there 
was no accepted evidence linking the disorders to service.  
Since the determination he has presented evidence of 
treatment for anxiety, panic disorder, and depression, there 
remains no competent evidence linking the conditions to 
service.  None of the evidence submitted by the veteran 
provides a nexus to service.  However, at the time of the 
prior decision, there was evidence of post service diagnoses.  
Therefore, the evidence is cumulative.  When viewed in the 
context of the reason for the prior denial, the evidence 
submitted since the prior final denial is not new and 
material.  In essence, the veteran has reasserted that his 
agoraphobia, panic attacks, and depression are attributable 
to service.  Such assertions are cumulative of his prior 
statements to include his initial claim that he had panic 
attacks in 1988.  Regardless, if lay assertions of medical 
causation will not suffice initially to establish competent 
evidence of etiology, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).


PTSD

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

In general, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2007).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

At the outset the Board notes that the veteran did not serve 
during a period of war.  As he did not serve during a period 
of war and he has not claimed his stressors are combat 
related, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.

Private medical treatment records dated in January 2002 note 
a diagnosis of PTSD.  Furthermore, a letter of April 2001 
from the veteran's private physician notes that he had been 
treating the veteran for PTSD since 1999.  Having established 
that the veteran has a diagnosis of PTSD, the Board must 
determine if there are any service-related stressors that can 
be corroborated.

Through statements the veteran alleges that his PTSD stems 
from his time in service when he was in Germany and a tank 
ran over him and his squad while they were in a foxhole 
during war games and it collapsed, and a second incident when 
he first got to Germany and he was put on post guard and 
after about 4-5 hours into guard duty he fell asleep to be 
awaken by a sergeant who was firing an M-16 over his head to 
wake him up.  In the statements the veteran stated that these 
events happened but were never reported.  Although the 
veteran submitted a name of a possible witness to the claimed 
events, he has not submitted any specific dates of the 
related events, and no statements from any other witnesses to 
the events.  The claimed stressors have not been corroborated 
as the veteran has not provided enough evidence to 
corroborate the claimed stressors.  The veteran has not 
submitted any evidence to corroborate these events except for 
his own account.  Although the veteran has provided 
descriptions of these events, these are anecdotal incidents 
and are not subject to verification

The veteran provided a history of having experienced 
stressful events in service, the details of which were not 
confirmed.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The veteran's request to reopen the claim for service 
connection for psychiatric disorder other than PTSD is 
denied.

Service connection for PTSD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


